         Case 3:17-cv-01660-AWT Document 30 Filed 03/08/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

VIETNAM VETERANS OF AMERICA, et al.

       Plaintiffs,                                   No. 3:17-cv-1660 (AWT)

v.
                                                     March 8, 2019
DEPARTMENT OF DEFENSE,

       Defendant,


                     MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiffs Vietnam Veterans of America, the Connecticut State Council of Vietnam

Veterans of America, and Anthony D. Maloni move for partial summary judgment, pursuant to

Fed. R. Civ. P. 56 and D. Conn. L. Civ. R. 56(a), in their action brought under the Freedom of

Information Act (“FOIA”). The grounds for this motion are set forth in the accompanying

memorandum of law, filed pursuant to D. Conn. L. Civ. R. 7, and this motion is accompanied by

Plaintiffs’ Local Rule 56(a)(1) Statement of Undisputed Material Facts. Partial summary

judgment is appropriate on the narrow issues set forth in Plaintiffs’ memorandum of law because

they are ripe for judgment, and expeditious resolution best serves the purpose of FOIA. Plaintiffs

respectfully ask that this Court grant partial summary judgment in their favor.

                                             Respectfully submitted,

                                             By: /s/ Renée Burbank
                                             Meghan Brooks, Law Student Intern
                                             Renée Burbank, Attorney, ct30669
                                             Jerome N. Frank Leg. Servs. Org.
                                             P.O. Box 209090
                                             New Haven, CT 06520-9090
                                             Telephone: 203-432-4800
                                             Fax: 203-432-1426
                                             Email: renee.burbank@ylsclinics.org

                                             Counsel for Plaintiffs
